DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-15, in the reply filed on 31 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS FOR JOINTING CABLES
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami et al. (JP H08308059 A, citations based on FIT document submitted herewith).
Regarding claim 15, Mikami discloses a process of jointing power cables (title/abstract), the method comprising:
providing a first power cable 11 comprising a first electric conductor and a first thermoplastic insulation system surrounding the first electric conductor (FIG. 5, 7-10; p. 1);
providing a second power cable 11 comprising a second electric conductor and a second thermoplastic insulation system surrounding the second electric conductor (FIG. 5, 7-10; p. 1);
removing a first length of the first thermoplastic insulation system from an extremity of the first power cable so as to expose a corresponding first length of the first electric conductor (FIG. 5, 7-10; p. 1, 3+);
removing a second length of the second thermoplastic insulation system from an extremity of the second power cable so as to expose a corresponding second length of the second electric conductor (FIG. 5, 7-10; p. 1, 3+);
electrically jointing the first electric conductor and the second electric conductor (FIG. 5, 7-10; p. 1, 3+);
arranging the exposed first and second lengths in a mold having a volume (FIG. 5, 7-10; p. 1, 3+);
heating the mold to a first temperature (FIG. 5, 7-10; p. 1, 3+);
extruding a thermoplastic insulating material into the mold at a first pressure until it fills the volume of the mold (FIG. 5, 7-10; p. 1, 3+); 
cooling the mold from the first temperature to a second temperature (FIG. 5, 7-10; p. 1, 3+); and
while the mold is cooling from the first temperature to a second temperature, extruding additional thermoplastic insulating material into the mold at a second pressure (“joint push”, p. 2).
Regarding claim 17, Mikami discloses monitoring the filling of the mold using overflow parts, e.g. purge valve (abstract).
Regarding claim 19, Mikami discloses controlling the temperature and pressure of the injection process (p. 1+) which implies monitoring the first and second temperatures and the first and second pressures.
Regarding claim 20, Mikami discloses the cooling of the mold and the extruding additional thermoplastic insulating material are performed until the second temperature is reached (p. 2+).
Allowable Subject Matter
Claims 16, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. The closest prior art to Mikami discloses a similar method for joining power cables with a “joint push” during cooling. However, the prior art fails to teach or suggest the “joint pushing” at a lower pressure than the primary injection of claim 16, at a slower rotation speed of the extruder of claim 18, or cooled starting at the longitudinal extremities of the mold and progressively advances towards the center of the mold of claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742